Appeal from a judgment of the Supreme Court at Special Term, dated October 17, 1972, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel the Board of Elections of Columbia County to place the name of Albert J. Lockwood on the ballot for the November election as the candidate of the Citizen’s Party for the office of County Clerk. Although a proceeding pursuant to CPLR article 78 is a proper vehicle for obtaining the relief sought herein, the present proceeding must be dismissed since it was not timely commenced and, further, since petitioner has no standing. (Matter of Van Lengen v. Balbanian, 50 Misc 2d 652, affd. 26 A D 2d 622, affd. 17 N Y 2d 920; Matter of Mansfield v. Epstein, 5 N Y 2d 70, 73; Election Law, § 330.) Judgment reversed, on the law and the facts, and petition, dismissed. Staley, Jr,, J. P., Greenblott, Sweeney, Reynolds and Kane, JJ., concur.